Citation Nr: 0806042	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for sinusitis with 
headaches, including the issue of whether service connection 
may be granted.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for gout.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for liver disease, 
other than status post hepatitis B asymptomatic.

5.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar fasciitis, status post great toe nail 
incision.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to 
September 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which declined 
to reopen the veteran's claims of service connection for 
sinusitis and gout, denied service connection for bilateral 
carpal tunnel syndrome and a liver disease, other than 
hepatitis B, and continued the 10 percent rating for plantar 
fasciitis.

In December 2005, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record.

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. 

The issue of entitlement to service connection for sinusitis 
on a de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the January 1999 Board decision relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for sinusitis and raises a reasonable 
possibility of substantiating the claim.

2.  The evidence associated with the claims file subsequent 
to the January 1998 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for gout and does not raise a reasonable 
possibility of substantiating the claim.

3.  Bilateral carpal tunnel syndrome has not been shown to 
have been incurred in or aggravated by service.

4.  Liver disease, other than Hepatitis B, has not been shown 
to have been incurred in or aggravated by service.

5.  Plantar fasciitis of the right and left feet manifests 
with tenderness on the heel pad, pain aggravated by standing, 
and moderate severity.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1999 Board 
decision, which denied the veteran's claim of service 
connection for sinusitis, is new and material, and the 
veteran's claim for this benefit is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1100 (2007).

2.  Evidence received since the final January 1998 RO 
decision, which denied the veteran's claim of service 
connection for gout, is not material, and the veteran's claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).

3.  The criteria to establish service connection for 
bilateral carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

4.  The criteria to establish service connection for liver 
disease, other than Hepatitis B, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

5.  The schedular criteria for a rating of 10 percent, but no 
more, for plantar fasciitis of the right foot are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2007).

6.  The schedular criteria for a rating of 10 percent, but no 
more, for plantar fasciitis of the left foot are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for sinusitis and gout.  
The claim of service connection for sinusitis was previously 
considered and denied by the Board in a January 1999 
decision.  Therefore, this Board decision is final.  
38 U.S.C.A. §§ 5104, 7104; 38 C.F.R. § 20.1100.  The claim of 
service connection for gout was previously considered and 
denied by the RO in a January 1998 rating decision.  The 
veteran did not appeal this decision, and as such, the 
January 1998 rating decision is final.  38 U.S.C.A. §§ 5104, 
7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In a June 2004 letter, the RO advised the 
veteran that the claim for service connection for gout was 
previously denied and had become final.  The RO also defined 
the terms "new" and "material", explained the reason for 
the previous denial, and indicated that the evidence 
submitted must relate to this fact in order to be new and 
material.  In addition, in the March 2005 statement of the 
case, the RO advised the veteran the claim for service 
connection for sinusitis was previously denied and had become 
final.  The RO explained the reason for the previous denial 
and indicated that the evidence submitted must relate to this 
fact in order to be new and material.  These separate 
notifications satisfy the requirements of Kent.  Furthermore, 
the Board finds the evidence associated with the claims file 
is sufficient to reopen the claim for service connection for 
sinusitis, and as such a deficiency in notice, if any, does 
not inure to the veteran's prejudice regarding this claim.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

A.  Sinusitis

At the time of the January 1999 Board decision, the evidence 
of record consisted of service medical records and VA 
examination reports.  Subsequently, the veteran submitted a 
private medical record.

The evidence submitted subsequent to the January 1999 Board 
decision is new, in that it was not previously of record.  In 
addition, the evidence is also material.  In this regard, in 
January 1999, the claim for service connection for sinusitis 
was denied as there was no evidence of a current disability 
of sinusitis.  Evidence of record at the time of the January 
1999 Board decision included service medical records, which 
showed that in August 1979, the veteran underwent a 
septoplasty due to a deviated septum, complained of sinus 
congestion and sinus headaches on various occasions, and in 
November 1979 and October 1988, was diagnosed with sinusitis.  
Evidence prior to the January 1999 Board decision also 
included VA examination reports dated in December 1992, 
January 1994, and August 1997 that showed no diagnosis of 
sinusitis, and a January 1993 VA examination report that 
showed a diagnosis of sinusitis.

The evidence submitted since the January 1999 decision 
includes specifically a December 1999 private medical record 
from L.L., M.D. that indicates the veteran had a diagnosis of 
frontal sinusitis.

Presumed credible for the limited purpose of ascertaining its 
materiality, the competent medical evidence submitted after 
the final January 1999 Board decision reflects evidence of a 
current disability of sinusitis.  This evidence is material 
as it relates to an unestablished fact, which is evidence of 
a current disability of sinusitis.

Accordingly, the Board finds that the claim for service 
connection for sinusitis is reopened.  To this extent and to 
this extent only, the appeal will be granted. 

B.  Gout

At the time of the January 1998 RO rating decision, the 
evidence of record consisted of service medical records, VA 
examination reports, and private medical records.  
Subsequently, the veteran submitted additional VA treatment 
records, private medical records, and a transcript of his 
testimony at a Board hearing was associated with the claims 
file.

The evidence submitted subsequent to the January 1998 RO 
rating decision is new, in that it was not previously of 
record.  However, the evidence is not material.  In this 
regard, in January 1998, the claim for service connection for 
gout was denied as there was no evidence showing that the 
veteran's gout was related to his service.  Evidence of 
record at the time of the January 1998 RO rating decision 
included service medical records, which show that in August 
1987, the veteran required emergency care treatment for pain 
on the second digit of his left foot when an iron fell on it.  
The diagnosis was a contusion.  In November 1987, the veteran 
complained of pain in both feet for one week.  He had ingrown 
toenails on the first digit on both toes and on the second 
digit, the veteran had part of his toenail missing.  The 
diagnosis was ingrown toenails bilaterally.  The toenails 
were removed under local anesthesia.  The veteran continued 
to receive treatment for his ingrown toenails, and on his 
January 1988 Report of Medical History, the veteran noted 
that he had foot trouble.  Specifically, it was noted that he 
had recurrent great toe paronychia bilaterally with a 
recurrent ingrown nail.  In May 1991, the veteran complained 
of bilateral foot pain for many months.  Examination revealed 
positive tenderness with insertion of the plantar tendon on 
the bilateral feet.  The diagnosis was bilateral plantar 
fasciitis.  Throughout the remainder of his service, the 
veteran received treatment for his ingrown toenails and his 
plantar fasciitis.  Post-service, a March 1996 private 
emergency room record shows that the veteran complained of 
pain with swelling for three to four days.  The diagnosis was 
gout.  An August 1997 VA examination report shows that the 
veteran complained of having severe bilateral pain and 
swelling in his feet while in the service.  The pertinent 
diagnosis was gout.  An August 1997 general medical 
examination shows a diagnosis of history of gout, with a 
current elevated uric acid.

The evidence submitted since the January 1998 RO rating 
decision includes a March 2000 private medical record from 
K.T., M.D. that shows a diagnosis of gout by history.  In 
addition, an October 2005 VA treatment record shows that the 
veteran was being treated for acute gout of the right foot.  
In December 2005, the veteran testified during an RO hearing 
and stated that when he was diagnosed with plantar fasciitis 
in service, he believed that the symptoms that occurred at 
that time were also symptoms of gout because the symptoms 
that he had now due to gout were the symptoms that occurred 
while he was in service.  In addition, the veteran testified 
during his August 2007 Board hearing and stated that he did 
not receive treatment for his gout in service, but he had 
symptoms of gout in May 1989 while in service and was treated 
for plantar fasciitis during that time.  He also reiterated 
statements made during his December 2005 RO hearing.

The claim for service connection for gout was denied in the 
January 1998 RO rating decision because there was no evidence 
showing that the veteran's gout was related to his service.  
Although the evidence submitted since the January 1998 RO 
rating decision demonstrates treatment and diagnoses of gout, 
none of the records provide evidence suggesting the current 
gout is related to the veteran's service.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992) (observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).

The medical evidence and hearing testimony submitted after 
the January 1998 RO rating decision that pertain to the 
veteran's gout contain no information which would tend to 
show that the veteran's gout is due to service.  Although the 
veteran contends that the current symptoms that he has 
related to his gout are the same symptoms that he had in 
service when he was diagnosed with plantar fasciitis, the 
question of such a relationship requires competent medical 
evidence.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Court has continuously held that a medically untrained 
layperson such as the veteran is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the additional evidence received since the January 
1998 RO rating decision does not relate to the unestablished 
fact of a nexus between the veteran's current gout and his 
service.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds 
that the claim for service connection for gout is not 
reopened.

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2004 and 
April 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims for service connection and an 
increased rating; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  The April 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has recently held that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The June 2004 letter and April 2006 letter both contain 
descriptions of the types of evidence that is relevant to 
establishing entitlement to an increased evaluation.  
Moreover, the April 2006 letter notified the veteran that his 
disability would be evaluated by applying a schedule for 
rating disabilities, and that it would be evaluated from zero 
to 100 percent.  The April 2006 letter specifically notified 
the veteran that the impact of his disability on his 
employment would be considered.  The veteran's representative 
demonstrated actual knowledge that it would be beneficial to 
show how the worsening of the veteran's disability affected 
his daily life.  

The veteran's bilateral plantar fasciitis will be evaluated 
under the rating code for other injuries of the foot, which 
assigns different percentage evaluations depending on whether 
the veteran has moderate, moderately severe, or a severe foot 
injury.  As this rating code does not contain criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity, additional 
notification is not required.  See 38 C.F.R. § 4.71a, Code 
5284.  

The Board concludes that the veteran has received the 
notification required by the Court in Vazquez-Flores.  It may 
therefore proceed with consideration of the veteran's claim. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, and VA examination reports are associated 
with the claims file.  Additionally, the veteran presented 
testimony at an RO hearing and at a Board hearing in support 
of his claims and the transcripts of such hearings are 
associated with the claims file.

While the veteran was not afforded a VA examination regarding 
his claims for service connection, in this circumstance, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

A.  Bilateral Carpal Tunnel Syndrome

During his December 2005 RO hearing, the veteran testified 
that his carpal tunnel resulted from service because while he 
was in service, he performed keypunching and worked on a 
computer conducting research.  At times, he had to keypunch 
for 12 hours.  He stated that he was diagnosed with carpal 
tunnel syndrome approximately five years ago.  In addition, 
during his August 2007 Board hearing, the veteran stated that 
he was not treated for his carpal tunnel while in the 
service, but while in the service, his arm would be numb.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
service connection for bilateral carpal tunnel syndrome and 
the appeal will be denied.

The veteran has a current disability of bilateral carpal 
tunnel syndrome as initially reflected in a June 2006 VA 
treatment record that shows that the veteran was being 
treated for carpal tunnel syndrome.  Therefore, the remaining 
question is whether there is evidence of an in-service 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability of 
bilateral carpal tunnel syndrome and an in-service disease or 
injury.

Service medical records were devoid for any complaints, 
treatment, or diagnoses of carpal tunnel syndrome.  

More significantly, there is no competent medical evidence of 
a nexus between the veteran's current diagnosed bilateral 
carpal tunnel syndrome and his service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical evidence of 
record relates the veteran's bilateral carpal tunnel syndrome 
to any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology.  
The first complaint of symptoms of carpal tunnel syndrome in 
the record is dated in June 2006 and the veteran asserts that 
he was initially diagnosed with carpal tunnel syndrome in 
2000.  Even if the veteran was diagnosed with carpal tunnel 
syndrome in 2000, this diagnosis is approximately eight years 
after the veteran's separation from service.  This gap in 
evidence since the veteran's discharge from service 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran's current carpal tunnel 
syndrome resulted from his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

In addition, the veteran asserts that his carpal tunnel 
syndrome resulted from keypunching while he was in service.  
The veteran's Form DD-214 indicated his military occupational 
specialty (MOS) was materiel control and accounting 
specialist for 15 years and two months, ASI F3 corps, and 
installation supply operations automated.  Although the 
veteran may have performed keypunching duties in service, as 
a layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his opinion as to the 
etiology of his carpal tunnel syndrome is not competent 
evidence to support his claim.

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection for bilateral carpal 
tunnel syndrome is not warranted.

B.  Liver Disease, Other than Hepatitis B

The veteran asserts that he has a liver disease, other than 
Hepatitis B, that is related to his service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
service connection for liver disease, other than Hepatitis B, 
and the appeal will be denied.

A June 1989 service medical record shows that the veteran was 
admitted to the hospital with a chief complaint of jaundice.  
The pertinent diagnoses were Hepatitis B and microcytosis.

Post-service, a December 2004 private medical record from 
L.L., M.D. shows that the veteran was being treated for 
hyperlipidemia.

Regarding a specific diagnosis of liver disease, there is no 
medical record, post-service, that shows a diagnosis of a 
liver disease, other than Hepatitis B.

In December 2005, the veteran testified during an RO hearing 
and stated that he was not sure what his liver disease was, 
but he was placed on cholesterol medicine to treat a liver 
problem.  In addition, during his August 2007 Board hearing, 
the veteran testified that he was not receiving treatment for 
his liver currently, but he would have pain in his back, 
which he believed was near his liver.

Although the veteran asserts that he has a liver disease that 
is related to his service, there is no evidence showing a 
current diagnosis of a liver disease, other than Hepatitis B.  
Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, as 
here, there is no competent medical evidence establishing 
that the veteran has the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Regarding the veteran's assertions that he was placed on 
cholesterol medicine to treat his liver problem, if the 
veteran's hyperlipidemia is considered a liver problem, there 
is no evidence that the hyperlipidemia is related to the 
veteran's service.  As such, the diagnosis of hyperlipidemia 
is shown to have occurred 12 years after the veteran's 
discharge from service.  This gap in evidence since the 
veteran's discharge from service constitutes negative 
evidence that tends to disprove the veteran's claim that his 
hyperlipidemia resulted from his service.  See Forshey, 12 
Vet. App. at 74; aff'd sub nom, Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002).  In addition, there is no 
competent evidence showing a nexus between the veteran's 
hyperlipidemia and his service.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu, 2 Vet. App. at 494 (1992).  In 
this regard, none of the medical evidence of record contains 
an opinion as to the etiology of the hyperlipidemia.

Therefore, the veteran's claim for service connection for 
liver disease, other than Hepatitis B, must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

The veteran contends that his right and left foot plantar 
fasciitis is more severe than the current rating reflects.  
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's symptoms, as applied to the applicable rating 
provisions, warrant separate ratings of 10 percent for each 
foot.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The RO has rated the veteran's plantar fasciitis disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5279.  The 
Board notes that a 10 percent rating is the highest rating 
available under this diagnostic code.  Therefore, the Board 
has considered any other diagnostic code pertinent to 
disabilities of the feet that could result in a higher 
rating.  Diagnostic Codes 5276 through 5283 do not represent 
disabilities that are analogous to the veteran's bilateral 
plantar fasciitis.  Therefore, the Board has considered the 
rating of the veteran's plantar fasciitis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284 for other injuries of 
the foot.

Under this code, a 10 percent rating is warranted for 
moderate foot injuries, a 20 percent rating is warranted for 
moderately severe foot injuries, and a 30 percent rating is 
warranted for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

On November 2004 VA examination, the veteran complained of 
pain in the heel pad region of both feet.  He described 
rather severe pain, particularly upon first arising in the 
mornings and during the first few steps of weightbearing.  He 
reported that he worked for the U.S. Postal Service and was 
on his feet for his entire shift except for breaks.  He 
particularly had problems whenever he experienced a flare-up 
of his gout.  On occasion, he had been sent home from work 
secondary to the pain in the feet.  Physical examination 
revealed that the veteran had a satisfactory gait pattern.  
He had normal alignment of the feet and the Achilles tendon.  
There was no evidence of Achilles tendon spasm or 
displacement.  He had minimal if any pes planus.  There was 
no pain with manipulation of either foot.  There was 
tenderness to palpation of the heel pad region bilaterally.  
There was no plantar callus or other evidence of abnormal 
weightbearing.  He did have mild callus over the medial 
aspect of the great toe bilaterally.  He had a full range of 
motion of the toes.  X-rays of the right foot revealed no 
focal abnormalities in the calcaneus.  There was 
calcification of the Achilles tendon insertion, which was 
thought could possibly be the sequelae of tendonitis.  X-rays 
of the left foot were normal.

An August 2005 letter from a private physician, L.L., M.D., 
states that the veteran's plantar fasciitis continued to be a 
challenging problem for him and was difficult to improve with 
his present level of activity.

In December 2005, the veteran testified during an RO hearing 
and stated that when his feet would swell, there would be a 
fungus on the top of his foot, which would get hard.  When he 
would sweat, his feet would swell.  In addition, he stated 
that the top part of his nail was very tender and hurt.  
Further, the bottom portion of his feet was also painful.

In April 2006, the veteran underwent a VA examination and 
reported that the pain in his feet was worse when he woke up 
in the morning or put pressure on his heels after placing his 
feet on the floor.  In the morning, he was unable to walk 
directly on his heels for the first eight to 10 minutes after 
rising.  Although the pain lessened with rest, it did remain 
and increased with standing and walking.  Over the last few 
years, he stated that the pain appeared to be worse.  He 
experienced periods of flare-ups when standing for long 
periods or walking for long distances, and in the morning.  
Because of the standing that was required from his job, these 
activities had become difficult.  Physical examination 
revealed that the veteran ambulated without apparent 
difficulty and was able to stand, sit, and address the 
examination table without apparent discomfort.  He had a 
satisfactory gait pattern and had normal alignment of the 
feet with no evidence of abnormal weight bearing.  There was 
no pain across the palpation of the Achilles tendon and no 
pes planus.  Range of motion was completely normal with the 
feet as well as the ankles and toes.  There was no evidence 
of any untoward callousing.  There was mild pain on 
compression at the heel pad to both feet, the left worse than 
the right, but the pain was minimal.  Regarding DeLuca 
provisions, the examiner noted that additional limitation of 
function with repetitive use or during flare-ups could not be 
determined without resorting to mere speculation.

A May 2006 private treatment record from E.C., M.D. shows 
that the veteran complained of bilateral heel pain.  The 
plantar heel pain was aggravated by standing and walking.  
The diagnosis was heel spur with plantar fasciitis 
bilaterally.  The veteran returned for follow-up treatment 
later that month and reported that his heels were 20 percent 
better.  The pain in the heels was aggravated by standing and 
walking and was not as intense or as frequent.

A June 2006 VA treatment record shows findings of an 
examination of the feet that revealed pronated feet on stance 
with heel in valgus and tenderness at the heel into the 
arches.  The diagnosis was pes planus foot deformity with 
heel pain that was aggravated by work.

Private treatment records from June 2006 to July 2006 show 
that the veteran had pain in the bilateral feet with a mild 
to moderate severity that occurred daily.  The character of 
the pain was aching, burning, crushing, and throbbing.  The 
pain was aggravated by weight bearing and relieved by 
medication and a change in position.

A July 2006 VA treatment record shows that the veteran was 
issued new shoes and the veteran stated that the pain in his 
heels was a lot better with the inserts in his shoes.

A September 2006 VA treatment record indicates that the 
veteran complained of foot pain.  Examination revealed flat 
feet and tenderness over the plantar fascia.

In August 2007, the veteran testified during a Board hearing 
and stated that he could not tell the difference between his 
plantar fasciitis and his gout, but both would cause pain in 
his feet and his feet would swell at times.

The evidence shows that the veteran has tenderness to 
palpation over the heel pad of his feet.  He also complains 
of pain in the feet that is aggravated by standing and 
walking.  Further, the veteran asserts that his work 
aggravates his service-connected plantar fasciitis because he 
stands while he is at work.  In addition, the veteran's 
bilateral plantar fasciitis has been shown to be mild to 
moderate in severity.  Based on the above evidence as applied 
to the rating criteria, and based on the veteran's functional 
impairment of the feet due to his employment, the Board finds 
that the veteran's plantar fasciitis is considered a moderate 
disability for which a 10 percent rating for each foot is 
warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The Board has granted separate ratings for each foot, 
as the diagnostic code utilized to rate the veteran's 
disability is based on the disability of one foot, and the 
veteran is service connected for a bilateral foot disability.  
Hence, a separate rating for each foot is applicable.

However, the Board finds that a rating in excess of 10 
percent for each foot is not warranted as his bilateral 
plantar fasciitis is not shown to be moderately severe in 
either foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In 
this regard, the veteran is shown to have full range of 
motion in each foot and no spasm.  In addition, he has a 
normal gait pattern and no evidence of abnormal weight 
bearing.  Hence, a rating in excess of 10 percent for each 
foot for his plantar fasciitis is not in order.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
veteran all reasonable doubt, the Board finds that the 
criteria for a rating of 10 percent for plantar fasciitis of 
the right foot and 10 percent for plantar fasciitis of the 
left foot are met.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for sinusitis is 
reopened.

New and material evidence has not been submitted and the 
application to reopen the claim of service connection for 
gout is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for liver disease, other than status post 
hepatitis B, asymptomatic, is denied.

A separate 10 percent rating for plantar fasciitis of the 
right foot is granted, subject to the laws and regulations 
governing the payment of VA compensation.

A separate 10 percent rating for plantar fasciitis of the 
left foot is granted, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

As the claim for sinusitis has been reopened, the Board finds 
that further RO action on the claim is warranted.

In this regard, the veteran's service medical records show 
that in August 1978, the veteran was diagnosed with a 
deviated nasal septum, symptomatic.  In August 1979, the 
veteran underwent a septoplasty due to a deviated septum.  A 
November 1979 record shows that the veteran complained of 
sinus pressure.  The diagnosis was sinusitis.  A June 1980 X-
ray of the sinuses revealed no significant radiographic 
abnormality.  An April 1981 record shows a diagnosis of sinus 
congestion.  A July 1981 record shows a diagnosis of possible 
sinusitis after the veteran complained of sinus headaches and 
an October 1988 record shows a diagnosis of sinusitis.

Post-service, a January 1993 VA examination report shows a 
diagnosis of sinusitis, and a December 1999 private medical 
record from L.L., M.D. shows a diagnosis of frontal 
sinusitis.  As the veteran had diagnoses of sinusitis in 
service and currently has a diagnosis of sinusitis, a VA 
examination is necessary to determine whether there is a 
relationship between the current sinusitis diagnosis and the 
in-service diagnoses.  It is well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran's claimed disability is related 
to his service.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Biloxi, Mississippi, dated up to 
February 2007.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records since February 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Accordingly, the issue remaining on appeal is REMANDED for 
the following actions:

1.  The RO should obtain from the Biloxi 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's sinusitis, from February 2007 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The veteran should be afforded an 
appropriate examination in relation to his 
claim of service connection for sinusitis 
to ascertain the nature and etiology of 
the disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, particularly the 
veteran's service medical records, and the 
post-service diagnoses of sinusitis, and 
following this review and the examination, 
offer an opinion as to whether the veteran 
has a chronic sinusitis disability that is 
causally or etiologically related to the 
in-service diagnoses of sinusitis shown in 
the veteran's service medical records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


